DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on November 12, 2021.
Claims 1, 4-8, 11-14, and 17-20 are pending in this action. Claims 1, 4-8, 11-14, and 17-19 have been amended. Claims 2-3, 9-10, and 15-16 have been canceled. 


Allowable Subject Matter
Claim1, 4-8, 11-14, and 17-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The applicant discloses a method/terminal/ for voice control, using image information. The prior art of record fails to teach or fairly suggest the claimed combinations of features. The applicant’s arguments at the remarks section are persuasive. A search has been conducted however no new reference has been found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
January 25, 2022								
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656